Citation Nr: 0935697	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-33 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back injury.

2.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied service connection for a back injury and 
hip disability.  

In October 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims for service connection for a back injury and hip 
disability.  Where the record before the Board is inadequate 
to render a fully informed decision, a remand is required in 
order to fulfill VA's statutory duty to assist the Veteran to 
develop the facts pertinent to the claim. Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

Records indicate that the Veteran is in receipt of Social 
Security Administration (SSA) benefits for disability.  
However, complete SSA reports are not of record.  Thus, 
additional action in this regard is needed.  VA's duty to 
assist the Veteran extends to obtaining relevant government 
records, including the underlying medical treatment records 
used in SSA determinations.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  "As part of the Secretary's obligation 
to review a thorough and complete record, VA is required to 
obtain evidence from the Social Security Administration, 
including any decisions by the administrative law judge, and 
to give that evidence appropriate consideration and weight."  
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

Additionally, the Veteran has appointed the Texas Veterans 
Commission as his representative. (See May 2004 Appointment 
of Veterans Service Organization as Claimant's Representative 
form (VA Form 21-22)).  Upon review of the record, it does 
not appear that the representative was given an opportunity 
to submit argument or procedural documents in support of the 
Veteran's claim after the Appeals Management Center (AMC) had 
completed the remand development in the case. 

When an appellant appeals to the Board, he or she "will be 
accorded full right to representation in all stages of an 
appeal by a recognized organization, attorney, agent, or 
other authorized person."  38 C.F.R. § 20.600 (2008).  When 
an appellant has appointed a representative, the AOJ must 
afford that representative the opportunity to execute a VA 
Form 646, prior to certification of the appeal to the Board 
"in all instances."  VA Adjudication Procedure Manual, M21- 
1, PartIV, para. 8.29 (Mar. 24, 2000); 38 C.F.R. § 20.600 
(2008).  In order to comply with due process of law, the 
Veteran's representative must be provided the opportunity to 
review the record and offer written argument on his behalf. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.  
All attempts made should be documented and 
placed in the claims file.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims in light of all 
pertinent evidence and legal authority.

3.  If the benefits sought on appeal 
remain denied, the AOJ must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations.

4.  Forward the claims folder to the Texas 
Veterans Commission and afford the 
organization an opportunity to review the 
claims folder and submit a VA Form 646 on 
behalf of the Veteran.  All efforts made 
should be documented and incorporated into 
the claims file.  

5.  Afford the Veteran and his 
representative the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  Thereafter, the 
case should be returned to the Board, if 
in order.  The Veteran need take no action 
unless otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

